Citation Nr: 0827964	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  05-08 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the right knee prior to October 
3, 2007.

2.  Entitlement to a rating in excess of 10 percent for 
limitation of extension of the right knee prior to October 3, 
2007.

3.  Entitlement to a rating in excess of 50 percent for 
degenerative joint disease with limitation of extension and 
limitation of flexion associated with contracture of the 
right knee with flexion limited to 20 degrees, effective 
October 3, 2007. 

4.  Entitlement to a rating in excess of 60 percent for a 
lumbosacral strain with degenerative disc disease, 
degenerative joint disease, right lower extremity 
radiculopathy and absent right ankle and knee jerk.

5.  Entitlement to special monthly compensation (SMC) based 
on the need for aid and attendance or housebound status.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to June 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in April 2007 for further development.  

The Board notes that the April 2007 remand included the 
issues of service connection for bilateral hip disabilities 
and bilateral shoulder disabilities.  The RO issued a March 
2008 rating decision in which it granted service connection 
for all these disabilities.  The granting of service 
connection constitutes a full grant of the appeal.  As such, 
the issues are not within the Board's jurisdiction.  

The Board also notes that the October 2004 rating continued a 
20 percent rating for the veteran's lumbosacral strain.  The 
March 2008 rating decision increased the rating to 60 percent 
effective July 27, 2004 (the date of receipt of the claim).  

Finally, the Board notes that the October 2004 rating 
decision continued the veteran's 10 percent rating for 
degenerative joint disease of the right knee; and granted a 
separate 10 percent rating for limitation of extension of the 
right knee.  The March 2008 rating decision closed out those 
ratings effective October 3, 2007; and substituted a 50 
percent rating that includes degenerative joint disease, 
limitation of flexion, limitation of extension, and 
contracture of the right knee.  


FINDINGS OF FACT

1.  The veteran's service-connected degenerative joint 
disease of the right knee was not manifested by leg flexion 
limited to 30 degrees; leg extension limited to 15 degrees; 
dislocation or recurrent subluxation; or instability prior to 
October 3, 2007. 

2.  The veteran's service-connected limitation of extension 
of the right knee was not manifested by leg extension limited 
to 15 degrees prior to October 3, 2007. 

3.  Effective October 3, 2007, the veteran's service-
connected degenerative joint disease with limitation of 
extension and limitation of flexion associated with 
contracture of the right knee with flexion limited to 20 
degrees is not manifested by extremely unfavorable ankylosis 
of the knee in flexion at an angle of 45 degrees or more.

4.  The veteran's service-connected lumbosacral strain with 
degenerative disc disease, degenerative joint disease, right 
lower extremity radiculopathy and absent right ankle and knee 
jerk is not manifested by unfavorable ankylosis of the entire 
spine. 

5.  The veteran's service-connected disabilities render him 
so helpless as to be in need of the regular aid and 
attendance of another person. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
degenerative joint disease of the right knee, prior to 
October 3, 2007, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 
5003, 5257, 5258, 5260, and 5261 (2007).

2.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
limitation of extension of the right knee prior to October 3, 
2007, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.7 and Code 5261 
(2007).

3.  The criteria for entitlement to a disability evaluation 
in excess of 50 percent for the veteran's service-connected 
degenerative joint disease with limitation of extension and 
limitation of flexion associated with contracture of the 
right knee with flexion limited to 20 degrees have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including § 4.7 and Codes 5003, 5256, 5257, 5258, 5260, 
and 5261 (2007).

4.  The criteria for entitlement to a disability evaluation 
in excess of 60 percent for the veteran's service-connected 
lumbosacral strain with degenerative disc disease, 
degenerative joint disease, right lower extremity 
radiculopathy and absent right ankle and knee jerk have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including § 4.7 and Codes 5235-5243 (2007).

5.  The criteria of an award of special monthly compensation 
based on the need for the regular aid and attendance of 
another person have been met.  38 U.S.C.A. §§ 1114, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.350, 
3.352 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated August 2004.

At this point the Board acknowledges that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.  

In this case there has clearly been no compliance with 
Vazquez since that judicial decision was just rendered in 
January 2008.  However, after reviewing the claims file the 
Board finds no resulting prejudice to the veteran in 
connection with the issues addressed on the merits in the 
following decision.  It appears clear to the Board that a 
reasonable person under the facts of this case could be 
expected to know and understand the types of evidence 
necessary to show a worsening or increase in the severity of 
the disabilities and the effect of that worsening on 
employment and daily life.  

Moreover, the veteran in this case has been represented in 
the appeal by Disbled American Veterans, and the Board 
believes it reasonable to assume that this service 
organization's trained representatives conveyed the 
particulars of what is necessary for a higher rating to the 
veteran during the appeal process which has been ongoing 
since July 2004.  The Board finds that the veteran has had 
actual knowledge of the elements outlined in Vazquez and that 
no useful purpose would be served by remanding the issues to 
the RO to furnish notice as to elements of the claims which 
the veteran has already effectively been made aware of.  Such 
action would not benefit the veteran.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the Board notes that the RO 
sent the veteran a June 2007 correspondence that fully 
complied with Dingess.  

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, afforded the veteran 
physical examinations in September 2004 and October 2007, 
obtained medical opinions as to the etiology and severity of 
disabilities, and afforded the appellant the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claims at this time.

Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected disabilities warrants 
higher disability ratings.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  
 
Right knee (prior to October 3, 2007)
When service connection was granted in June 2003, the 
veteran's degenerative joint disease of the right knee was 
rated under the provisions of Diagnostic Code 5003.  

Under this regulatory provision, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied for 
each major joint or group of minor joints affected by 
limitation of motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  

The 10 and 20 percent evaluations based on X-ray evidence 
noted above may not be combined with ratings based on 
limitation of motion.  38 C.F.R. § 4.71a, Code 5003.  With 
any form of arthritis, painful motion is an important factor.  
It is the intention of the rating schedule to recognize 
actually painful, unstable or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  A 
compensable evaluation under Diagnostic Code 5003 and 38 
C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by x-ray findings and no actual 
limitation of motion of the affected joint is demonstrated.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260, a 10 
percent rating is warranted for leg flexion limited to 45 
degrees.  A 20 percent rating is warranted for leg flexion 
limited to 30 degrees.  A 30 percent rating is warranted for 
leg flexion limited to 15 degrees. 

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5261, a 10 
percent rating is warranted for leg extension limited to10 
degrees.  A 20 percent rating is warranted for leg extension 
limited to 15 degrees.  A 30 percent rating is warranted for 
leg extension limited to 20 degrees.  A 40 percent rating is 
warranted for leg extension limited to 30 degrees.  A 50 
percent rating is warranted for leg extension limited to 45 
degrees. 

Separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion) and Diagnostic Code 5261 (leg, limitation of 
extension), both codified at 38 C.F.R. §4.71a, may be 
assigned for disability of the same joint.  See VAOPGCPREC 9-
2004.  

Pursuant to 38 C.F.R. § 4.71a (Diagnostic Code 5256), a 30 
percent rating is warranted for ankylosis of the knee in a 
favorable angle in full extension, or in slight flexion 
between 0 degrees and 10 degrees.  A 40 percent rating is 
warranted for ankylosis of the knee in flexion between 10 
degrees and 20 degrees.  A 50 percent rating is warranted for 
ankylosis of the knee in flexion between 20 degrees and 45 
degrees.  A 60 percent rating is warranted for extremely 
unfavorable ankylosis of the knee in flexion at an angle of 
45 degrees or more.      

Pursuant to 38 C.F.R. § 4.71a (Diagnostic Code 5257), a 
rating of 10 percent is warranted when the veteran 
experiences slight subluxation or lateral instability.  A 
rating of 20 percent is warranted when the veteran 
experiences moderate subluxation or lateral instability.  A 
rating of 30 percent is warranted when the veteran 
experiences severe subluxation or lateral instability.

Dislocation of the semilunar cartilage of the knee with 
frequent episodes of "locking," pain and effusion into the 
joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.  

The law permits separate ratings for arthritis and 
instability of a knee.  Specifically, the VA General Counsel 
has held that a veteran who has arthritis and instability of 
the knee may be rated separately under Diagnostic Codes 5003 
and 5257 because the arthritis would be considered an 
additional disability warranting a separate evaluation even 
if the limitation of motion was not compensable.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  
Likewise, the VA General Counsel has also held that, when x-
ray findings of arthritis are present and a veteran's knee 
disability is evaluated under Code 5257, the veteran would be 
entitled to a separate compensable evaluation under 
Diagnostic Code 5003 if the arthritis results in 
noncompensable limitation of motion and/or objective findings 
or indicators of pain.  See VAOPGCPREC 9-98 (Aug. 14, 1998).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The Board notes that the October 2004 RO rating decision 
continued to rate the veteran's degenerative joint disease at 
10 percent; and assigned an additional 10 percent rating for 
limitation of extension.  The additional 10 percent rating 
was effective July 27, 2004 (the date of receipt of the 
claim).  

The veteran underwent a VA examination in September 2004.  
The claims file was not reviewed in conjunction with the 
examination.  The veteran stated that approximately six 
months prior to the examination, he began to experience 
increasing symptoms of pain with instability; and giving way 
due to pain.  He reported several falls within the past six 
months.  The examiner noted that the veteran requires the use 
of a wheel chair due to lower left leg amputation.  The 
veteran denied any history of dislocation or recurrent 
subluxation.  The examiner noted that there was no history of 
inflammatory arthritis or constitutional symptoms.  The 
examiner noted that the veteran had severe limitation of 
mobility due to discomfort of the shoulders, right knee, and 
hip joints.  Upon examination, the right knee revealed 
swelling and tenderness on palpation.  There was a 10 degree 
loss of extension; and flexion was limited to 90 degrees.  
The knee joint was stable.  There was no evidence of 
inflammation or effusion.  The right knee joint was stable 
anterior, posterior, and laterally.  The examiner was unable 
to evaluate additional limitation of motion due to pain, 
fatigue, weakness, or lack of endurance after repetitive use 
or during flare-ups.  There was evidence of pain on motion; 
but no edema, effusion, instability, weakness, redness, heat, 
or abnormal movement.  There was guarding of movement of the 
right knee and tenderness on palpation.  There was no history 
or evidence of ankylosis.  The examiner noted that August 
2004 x-rays of the right knee revealed moderate diffuse 
changes of osteoarthritis.  The veteran was diagnosed with 
degenerative joint disease of the right knee.  
  
The Board notes that in order to warrant a rating in excess 
of 10 degrees, the veteran's disability must be manifested by 
leg flexion limited to 30 degrees (Diagnostic Code, or "DC" 
5260); leg extension limited to 15 degrees (DC 5261); 
moderate subluxation or lateral instability (DC 5257); or 
dislocation of the semilunar cartilage of the knee with 
frequent episodes of "locking," pain and effusion (Diagnostic 
Code 5258).  

The veteran's leg flexion was not limited to 30 degrees (it 
was limited to 90 degrees); leg extension was not limited to 
15 degrees (it was limited to 10 degrees); and the veteran 
denied any history of dislocation or recurrent subluxation.  
Moreover, the examiner found no edema, effusion, instability, 
weakness, redness, heat, or abnormal movement.  The 
preponderance of the evidence weighs against a finding that 
the veteran's right knee disability was manifested by any of 
the requisite symptoms associated with a rating in excess of 
10 percent.  

Finally, in regards to DeLuca criteria, the September 2004 VA 
examiner stated that he was unable to evaluate additional 
limitation of motion due to pain, fatigue, weakness, or lack 
of endurance after repetitive use or during flare-ups.  As 
such, there is no medical evidence to show that there is any 
additional loss of motion of the right knee due to pain or 
flare-ups of pain, supported by objective findings, or due to 
excess fatigability, weakness or incoordination, to a degree 
that supports a rating in excess of 10 percent.

Right knee (effective October 3, 2007)
The veteran underwent another VA examination on October 3, 
2007.  The examiner reviewed the claims file in conjunction 
with the examination.  The veteran complained of constant 
pain in his right knee joint that rates a 5 in intensity on a 
scale of 1 to 10.  The pain allegedly flares up daily; is 
incapacitating in intensity; and lasts most of the day.  
There were no precipitating factors noted.  He gets some 
relief from medication (Vicodin and Ibuprofen).  He reported 
that he cannot extend his right knee or stand on his right 
lower extremity.  He stated that he gets help with activities 
of daily living.  He denied any episodes of dislocation or 
recurrent subluxation.  

Upon examination, the veteran achieved 20 degrees of active 
and passive flexion.  He could passively extend his knee only 
20 degrees.  He had flexion contracture at 20 degrees.  Range 
of motion was painful.  There was no effusion.  Examination 
of the right knee for joint stability showed that it was 
negative to anterior and posterior drawer tests; negative 
Lachman's test; negative McMurray's test; and negative varus 
and valgus laxity.  There was marked tenderness over the 
bilateral right knee joint line and also on patellar 
compression.  Regarding ankylosis, the examiner noted that 
the veteran had right knee flexion contracture at 20 degrees. 
The veteran was diagnosed with severe degenerative joint 
disease of the right knee joint with flexion contracture of 
the right knee at 20 degrees.  The examiner was unable to 
determine whether any of the findings caused additional 
functional loss.  

The RO rated the veteran under Diagnostic Code 5256 which 
states that a 50 percent rating is warranted for ankylosis of 
the knee in flexion between 20 degrees and 45 degrees.  The 
Board notes that in order to warrant a rating in excess of 50 
percent; the veteran's disability must be manifested by 
extremely unfavorable ankylosis of the knee in flexion at an 
angle of 45 degrees or more.  The Board finds that the 
evidence of record fails to show ankylosis at an angle of 45 
degrees or more.  Moreover, a separate rating for instability 
is not warranted under Diagnostic Code 5257 because the 
October 2007 examiner found the knee to be negative for 
instability.  

In regards to DeLuca criteria, the October 2007 VA examiner 
stated that he was unable to determine whether any of the 
findings caused additional functional loss.  There is no 
medical evidence to show that there is any additional loss of 
motion of the right knee due to pain or flare-ups of pain, 
supported by objective findings, or due to excess 
fatigability, weakness or incoordination, to a degree that 
supports a rating in excess of 50 percent.

Back
When service connection was granted, the veteran's low back 
disability was rated under Diagnostic Code 5292.  This 
provision held that a rating of 40 percent was warranted for 
severe limitation of motion; a 20 percent rating was 
warranted for moderate limitation of motion; and a rating of 
10 percent was warranted for slight limitation of motion.  

Additionally, prior to September 26, 2003, pursuant to 
38 C.F.R. §4.71a, Diagnostic Code 5295, a rating a 40 percent 
rating was warranted for a severe lumbosacral strain, with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  A 20 percent rating was warranted for a lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 10 
percent rating was warranted for characteristic pain on 
motion.  A noncompensable rating was warranted for subjective 
symptoms only. 

The Board notes, that the regulations pertaining to the 
evaluation of spinal disabilities have been amended.  See 68 
Fed. Reg. 51454- 51456 (Aug. 27, 2003) (effective September 
26, 2003).  The current General Rating Formula for Diseases 
and Injuries holds that for diagnostic codes 5235 to 5243 
(unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome based on incapacitating episode) 
a 100 percent rating is warranted when there is unfavorable 
ankylosis of the entire spine.  A 50 percent rating is 
warranted when there is unfavorable ankylosis of the entire 
thoracolumbar spine.  A 40 percent rating is warranted when 
there is unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 30 percent rating is warranted when there is 
forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  A 20 
percent rating is warranted when there is forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, combined range of motion of the cervical spine 
not greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

The new criteria also includes the following provisions:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note (2):  (See also Plate V.)  For VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 80 degrees.  Normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. 

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted. 

Note (4):  Round each range of motion measurement to the 
nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis. 

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  5235 Vertebral fracture or 
dislocation 5236 Sacroiliac injury and weakness 5237 
Lumbosacral or cervical strain 5238 Spinal stenosis 5239 
Spondylolisthesis or segmental instability 5240 Ankylosing 
spondylitis 5241 Spinal fusion 5242 Degenerative arthritis 
of the spine (see also diagnostic code 5003) 5243 
Intervertebral disc syndrome

Additionally, the rating criteria for the evaluation of 
intervertebral disc syndrome have also changed.  Prior to 
September 23, 2002, 38 C.F.R. § 4.71a, Diagnostic Code 5293 
provided that postoperative, cured intervertebral disc 
syndrome warranted a noncompensable rating.  A 10 percent 
rating was warranted for mild intervertebral disc syndrome.  
A 20 percent rating was warranted for moderate intervertebral 
syndrome with recurring attacks.  A 40 percent rating was 
warranted for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  A 60 percent 
rating required pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy (that 
is, with characteristic pain and demonstrable muscle spasm 
and an absent ankle jerk or other neurological findings 
appropriate to the site of the diseases disc) and little 
intermittent relief.

Effective September 23, 2002, a 60 percent disability rating 
remained the highest available rating under Diagnostic Code 
5293 and was warranted when there were incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  A 40 percent rating was warranted when 
there were incapacitating episodes having a total duration of 
at least four weeks, but less than six weeks during the past 
12 months.  A 20 percent rating was warranted when there were 
incapacitating episodes having a total duration of at least 
two weeks, but less than four weeks during the past 12 
months.  A 10 percent rating was warranted when there were 
incapacitating episodes having a total duration of at least 
one week, but less than two weeks during the past 12 months.  
An incapacitating episode was defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
required bed rest prescribed by a physician and treatment by 
a physician.  An evaluation could be had either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining separate evaluations of the chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities under 38 C.F.R. § 
4.25, whichever method resulted in the higher evaluation.  
This latter manner of rating disability suggests that a 
rating higher than 60 percent might be awarded.

Under both the old and the new criteria, it should also be 
noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

As previously noted, the RO issued a March 2008 rating 
decision in which it increased the veteran's rating to 60 
percent, effective from the date of receipt of the veteran's 
claim (July 27, 2004).  Considering all of the possible 
diagnostic codes (both old and new) a rating in excess of 60 
percent is only warranted when there is unfavorable ankylosis 
of the entire spine.  

The veteran was scheduled for a VA examination in September 
2004.  Although the veteran reported for the examination, he 
stated that he was unable to participate due to severe pain.   

The veteran underwent a VA examination on October 3, 2007.  
The examiner stated that he had reviewed the veteran's claims 
file.  The veteran complained of pain in his lower back area 
that rated a 6 on a scale of 1 to 10.  He described the pain 
as dull and aching.  However, sometimes it is a sharp pain 
that radiates to the back of the right thigh and back of the 
leg and bottom of the right foot.  He reported numbness to 
the same area.  He reported taking Vicodin twice per day and 
ibuprofen twice per day.  He reported flare-ups of pain 
daily.  He reported that incapacitating episodes last one to 
two days.  He reported that he cannot do any bending of his 
back, even when in a seated position.  He does not ambulate 
due to his above the left knee amputation.  He needs help 
with activities of daily living; driving; transferring from 
his electric scooter to bed; and sitting up in bed.  He does 
not use a back brace.  

Upon examination, the veteran was sitting in his electric 
scooter.  He was sitting straight, with normal curvature of 
the spine.  Range of motion exercises could not be performed 
because the veteran could stand.  However, the examiner 
stated that the veteran could not flex, extend, rotate, or 
laterally flex his spine in a sitting position due to severe 
pain.  In addition to reporting severe pain, the veteran also 
reported fatigue and weakness.  The examiner felt no muscle 
spasm.  Neurological examination showed that touch and pain 
sensation have decrease over the S1 dermatomal area of the 
right lower extremity.  Motor examination revealed that the 
veteran could not lift his left thigh from a sitting position 
because of back pain.  He had 3/5 power of the right thigh 
muscles and right leg muscles.  Right side knee and ankle 
reflexes were absent.  The veteran complained of pain with 
even slight movement of his right and left lower extremities.  
Straight leg raise test was not performed, as the veteran 
could not go to the prone position.  

The examiner noted that a June 2005 x-ray report revealed 
moderate lower lumbar articular facet osteoarthritis; and 
levoscoliosis of the lumbar spine.  He further noted that a 
September 2005 MRI of the lumbar spine revealed a mild disc 
bulge at L1-L2; and from L3-L4 through L5-S1 without 
significant thecal sac compromise.  L1-L2 and L3-L4 disks 
were partially dessicated.  There was mild component of the 
right neural foramen at L4-L5 level.  The examiner diagnosed 
the veteran with degenerative disk disease and joint disease 
of the lumbar spine with right S1 radiculopathy.  

The Board once again notes that in order to warrant a rating 
in excess of 60 percent, the veteran's back disability would 
have to be manifested by unfavorable ankylosis of the entire 
spine.  The Board finds that there is no evidence in the 
claims file reflecting unfavorable ankylosis of the entire 
spine.  

Finally, in regards to DeLuca criteria, the Board finds that 
there is no medical evidence to show that there is any 
additional loss of motion of the lumbar spine due to pain or 
flare-ups of pain, supported by objective findings, or due to 
excess fatigability, weakness or incoordination, to a degree 
that supports a rating in excess of 60 percent.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 60 percent for a lumbosacral 
strain with degenerative disc disease, degenerative joint 
disease, right lower extremity radiculopathy and absent right 
ankle and knee jerk must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

SMC
If a veteran, as the result of service-connected disability, 
is so helpless as to be in need of regular aid and 
attendance, an increased rate of compensation (special 
monthly compensation) is payable.  38 U.S.C.A. § 1114(l) 
(West 2002); 38 C.F.R. 
§ 3.350(b) (2006).  The following will be accorded 
consideration in determining the need for regular aid and 
attendance:  Inability of claimant to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliance which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
able to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, requiring care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance, 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him to be in bed.  They 
must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352 (a) (2007).

Special monthly compensation may also be paid if a veteran 
has a single service-connected disability rated 100 percent 
and either (1) has additional service-connected disability or 
disabilities ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems; or 
(2) is permanently housebound by reason of service-connected 
disabilities.  Permanently housebound means the veteran is 
substantially confined, as a direct result of service- 
connected disabilities, to his dwelling or the immediate 
premises (or, if institutionalized, to the ward or clinical 
areas), and it is reasonably certain that the disabilities 
and resultant confinement will continue throughout his 
lifetime.  38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 
3.350(i) (2007).

The veteran is currently service connected for an above knee 
amputation, left leg (60 percent rating); ischemic heart 
disease and vascular disease, status post coronary artery 
bypass graft (60 percent rating); lumbosacral strain with 
degenerative disc disease, degenerative joint disease right 
lower extremity radiculopathy and absent right ankle and knee 
jerk (60 percent rating); degenerative joint disease with 
limitation of extension and limitation of flexion associated 
with contracture of the right knee with flexion limited to 20 
degrees (50 percent rating); degenerative joint disease of 
the left shoulder with rotator cuff tear (40 percent rating); 
major depressive disorder and anxiety disorder (30 percent 
rating); degenerative joint disease, right shoulder (30 
percent rating); bone graft scar, right iliac crest (10 
percent rating); diabetes mellitus, type II (10 percent 
rating); right hip strain, left leg (10 percent rating); left 
hip strain (10 percent rating); and residuals of a fractured 
right malleolus (noncompensable rating).   

He underwent an examination in October 2007.  The examiner 
noted that the veteran is confined to a motorized scooter 
because he can no longer push his wheelchair (due to his 
shoulder disability).  He needs help getting in and out of 
bed; and performing activities of daily living such as 
bathing, dressing, grooming, and sometimes eating.  The 
examiner noted that the veteran cannot manage his own 
finances due to declining memory and concentration.  He 
requires help leaving his home in an emergency.  He stays at 
home most of the day.  His wife takes him out grocery 
shopping and out for other activities.  The examiner stated 
that "the veteran is electric scooter bound, needing aid and 
attendance from his house bound status and permanent 
restrictions for ambulation and also needing help for most of 
his activities of daily living."  

After a review of the evidence of record, the Board finds 
that the evidence is at least in relative equipoise on the 
question of whether, due to service-connected disabilities, 
he is so helpless as to be in need of regular aid and 
attendance of another person. Although the RO apparently 
denied aid and attendance and housebound status due to the 
lack of a single 100 percent rated disability, the Board does 
not read the applicable law as requiring a single 100 percent 
rating for SMC based on aid and attendance.  For these 
reasons, and resolving reasonable doubt in the veteran's 
favor, the Board finds that the criteria for an award of 
special monthly compensation based on the need for the 
regular aid and attendance of another person have been met.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  SMC based on the need 
for aid and attendance is a higher benefit than SMC based on 
housebound status.  




ORDER

Entitlement to ratings in excess of 10 percent for 
degenerative joint disease of the right knee, and for 
limitation of extension of the right knee prior to October 3, 
2007 is not warranted.  Entitlement to a rating in excess of 
50 percent for degenerative joint disease with limitation of 
extension and limitation of flexion associated with 
contracture of the right knee with flexion limited to 20 
degrees is not warranted.  Entitlement to a rating in excess 
of 60 percent for a lumbosacral strain with degenerative disc 
disease, degenerative joint disease, right lower extremity 
radiculopathy and absent right ankle and knee jerk is not 
warranted.  To this extent, the appeal is denied.

Entitlement to special monthly compensation based on the need 
for aid and attendance is warranted.  To this extent, the 
appeal is granted, subject to laws and regulations governing 
payment of VA monetary benefits.    



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


